Case: 13-13134    Date Filed: 02/14/2014   Page: 1 of 7


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13134
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 1:11-cv-03483-SCJ

AMERICAN GUARANTEE & LIABILITY INSURANCE COMPANY,

                                                      Plaintiff-Appellee,

                                   versus

THE ABRAM LAW GROUP, LLC,
RICHARD S. ABRAM,
NORTH COAST TITLE, LLC,
CHERYL MEDLEY,

                                                      Defendants-Appellants,

BBC PARTNERS, LLC, et al.,

                                                      Defendants.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (February 14, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.
                Case: 13-13134        Date Filed: 02/14/2014       Page: 2 of 7


PER CURIAM:

       Appellants the Abram Law Group, Richard S. Abram, North Coast Title,

LLC, and Cheryl Medley appeal the district court’s judgment on the pleadings to

American Guarantee and Liability Insurance Company (American Guarantee).

The district court concluded that, inter alia, American Guarantee had no duty to

defend the underlying lawsuit against Appellants because the claims in the

underlying lawsuit were either based on or related to acts or omissions occurring

before May 1, 2006. Appellants contend (1) the district court erred in determining

the prior acts exclusion in the parties’ professional liability insurance policy bars

coverage if the claims are causally connected in any way with an act or omission

that took place prior to May 1, 2006; and (2) even accepting the district court’s

interpretation of the policy’s language, the district court erred because the

underlying lawsuit alleged certain acts and omissions that were not “based on” any

acts or omissions that occurred prior to May 1, 2006. After review, 1 we affirm the

district court’s judgment.

       American Guarantee’s Amended Complaint sought a declaratory judgment

that the “prior acts exclusion” in its policy barred coverage for an underlying

lawsuit against the Appellants. The prior acts exclusion states: “This policy

       1
           “We review de novo a district court’s entry of judgment on the pleadings, accepting the
facts in the complaint as true and viewing them in the light most favorable to the nonmoving
party.” Horsley v. Feldt, 304 F.3d 1125, 1131 (11th Cir. 2002).


                                                2
              Case: 13-13134     Date Filed: 02/14/2014    Page: 3 of 7


specifically excludes coverage for Damages and Claim Expenses because of

Claims brought against any Insured based on any act or omission or any Related

Act or Omission that occurred or is alleged to have occurred prior to 5/01/06.”

      The underlying lawsuit was brought against Appellants by a real estate

developer, BBC Partners, LLC, and a bank, RM Kids, LLC, over the failed

development of a residential subdivision in Gwinnett County, Georgia. Count One

of the underlying lawsuit alleged malpractice by Appellants in a real estate closing

on January 26, 2006, which involved a $7.35 million loan BBC Partners borrowed

from RM Kids on a short-term basis to purchase a 114-acre tract of land for the

subdivision (the Acquisition Loan). Count Two of the underlying lawsuit alleged

fraud and conspiracy by Appellants in a real estate closing on April 23, 2007,

which was done in order to cover up the alleged malpractice committed on January

26, 2006. As part of the April 2007 closing, BBC Partners borrowed an additional

$2.5 million from RM Kids (the Development Loan) to develop the property

purchased through the Acquisition Loan.

      The underlying lawsuit alleges Abram and Medley committed wrongful acts

in both closings. As to the Acquisition Loan closing, it alleges that Abram and

Medley committed malpractice by failing to identify three exceptions to the

property’s title: (1) certain environmental restrictions contained in a prior deed

from Colonial Pipeline; (2) a waterline easement; and (3) a driveway easement.


                                          3
              Case: 13-13134     Date Filed: 02/14/2014   Page: 4 of 7


The underlying suit further alleges that BBC Partners discovered the waterline and

driveway easements prior to the Development Loan closing, and that BBC was

seeking coverage for these errors under the title insurance policy Abram issued in

the Acquisition Loan as the agent of Old Republic National Title Insurance

Company (Old Republic).

      As to the Development Loan closing, the underlying suit alleges the

Appellants fraudulently schemed to close the Development Loan in such a way as

to eliminate Old Republic’s liability for Abram’s and Medley’s errors in the

Acquisition Loan closing. The lawsuit alleges Abram and Medley sent out

quitclaim deeds to release the Acquisition Loan security deed and terminate Old

Republic’s obligation under the Acquisition Loan title insurance policy. Abram

and Medley also added the water line easement and the driveway easement as

exceptions in the Development Loan closing documents. Further, Abram and

Medley failed to issue the owner’s title insurance policy to BBC Partners. The

lawsuit alleges Abram unethically circumvented BBC Partners’ attorney to cause

BBC Partners to execute a new deed with the additional exceptions. Abram also

failed to advise RM Kids that he had a conflict of interest based on the errors he

committed in the Acquisition Loan.

      Old Republic filed a cross-claim against the Abram Law Group. In Count

One, Old Republic contends the Abram Law Group is liable for any judgment


                                          4
                  Case: 13-13134     Date Filed: 02/14/2014   Page: 5 of 7


entered against Old Republic for the alleged fraud and conspiracy to eliminate its

liability for the Acquisition Loan errors. In Count Two, Old Republic alleges the

Abram Law Group was negligent in failing to identify the original three exceptions

to title.

           Abram and Medley tendered the lawsuit and cross-claim to American

Guarantee and requested a defense. American Guarantee agreed to provide a

defense subject to a reservation of rights and brought this declaratory judgment

action.

           We agree with the district court’s conclusion that the prior acts exclusion

bars coverage for any claim connected to the January 26, 2006, Acquisition Loan

closing. The prior acts clause excludes coverage “based on any act or omission or

any Related Act or Omission that occurred or is alleged to have occurred prior to”

May 1, 2006. The policy defines “Related Act or Omission” as “an act or omission

that forms the basis for two or more claims, where a series of continuous, repeated,

interrelated or causally connected acts or omissions give rise to one or more claims

. . . .”

           Though Appellants contend Count Two alleging fraud in the underlying

lawsuit relates only to the April 23, 2007, Development Loan closing and thus is

covered under the policy, the acts and omissions giving rise to the malpractice

claim from the January 26, 2006, Acquisition Loan closing also undergird the


                                              5
              Case: 13-13134     Date Filed: 02/14/2014    Page: 6 of 7


fraud claim regarding the Development Loan. The alleged negligence involved in

the Acquisition Loan closing is the necessary predicate to the fraudulent scheme to

extinguish the 2006 lender’s title insurance policy and fraudulent insertion of

additional exceptions to the 2007 title insurance policy. Further, the claims that

(1) Abram dealt directly with BBC Partners to ensure the deed to secure debt

containing the additional exceptions was signed, (2) the owner’s title insurance

policy listing the additional exceptions was not issued so the exceptions would not

be discovered, and (3) Abram failed to disclose the conflict of interest, all flow

from Abram’s and Medley’s alleged failure to disclose the restrictions and

easements in the January 26, 2006, closing. The district court did not err in

determining the acts and omissions surrounding the Acquisition Loan closing form

the basis of the claims regarding the fraud alleged during the Development Loan

closing, or in finding the other acts or omissions surrounding the Development

Loan closing were interrelated to or causally connected to the acts or omissions at

the Acquisition closing. Cf. Cont’l Cas. Co. v. Wendt, 205 F.3d 1258, 1262-63

(11th Cir. 2000) (applying plain meaning of the term “related” to a dispute over

insurance coverage).

      Additionally, we reject Appellants’ contention that Old Republic’s cross-

claim also does not allege any pre-May 1, 2006, acts. The cross-claim alleges a

fraudulent scheme to eliminate Old Republic’s liability under the Acquisition Loan


                                          6
              Case: 13-13134     Date Filed: 02/14/2014   Page: 7 of 7


title insurance policy for the errors Abram and Medley committed while closing

the Acquisition Loan. Thus, the acts or omissions surrounding the Acquisition

Loan are also related to this claim.

      The district court did not err in concluding the prior acts exclusion applied to

exclude coverage of the claims against Appellants in the underlying lawsuit.

      AFFIRMED.




                                          7